Citation Nr: 1424680	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  13-16 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for multiple sclerosis (MS).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to May 1972.  He also has service in the Reserves.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in May 2012; a statement of the case was issued in May 2013; and a substantive appeal was received in May 2013.   

The Veteran presented testimony at a Board hearing in March 2014.  A transcript of the hearing is associated with the Veteran's claims folder. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

MS was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service. 


CONCLUSION OF LAW

The criteria for an award of service connection for MS have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In a March 2011 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  

The RO has determined that some of the Veteran's service treatment records are not available (although the Board notes that others have been provided).  In August 2011, it issued a Memorandum in which it noted that it contacted the Records Management Center (RMC) in January 2011, and that it received a response that the records could not be located.  In February 2011, the RO contacted the 80th Training Command (TASS) reserve unit, but a response was received in March 2011 that the Veteran was not in that unit.  In March 2011, the RO contacted the Veteran, who sent in clinical records (including treatment records dated early 1972).  In July 2011, the RO contacted the National Personnel Records Center (NPRC), which certified (in August 2011) that it had no service treatment records on file.  

The Board recognizes that it has a heightened obligation to assist the Veteran in the development of his case, and to explain findings and conclusions, as well as carefully consider the benefit-of-the-doubt rule when records in the possession of the government are presumed to have been lost or destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

The Board finds that, based on the RO's efforts and the responses from the service department, it is reasonably certain that the service treatment records are unavailable and that further efforts to obtain them would be futile. 38 U.S.C.A. § 5103A(b)(3)).  See also O'Hare, 1 Vet. App. at 367. 

The Veteran was afforded a VA examination in April 2013, which is fully adequate.  The examiner reviewed the claims file in conjunction with the examination and provided a medical opinion that fully addressed the relevant issue and included a rationale for the opinion provided.   The duties to notify and to assist have been met. 

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At his hearing the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant. 

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as MS, are presumed to have been incurred in service if manifest to a compensable degree within seven years of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
	
At the Veteran's March 2014 Board hearing, he testified that he began experiencing right foot problems while in service (in January 1972) and he believes it was an early sign of foot drop (Hearing Transcript, p. 2).  He further testified that he sought treatment from Dr. L.H.P. as early as 1974 because he was having "all these strange, weird problems."  (Hearing Transcript, p. 2-3).  He testified that Dr. L.H.P. diagnosed the Veteran with MS in 1990; but that Dr. L.H.P. later admitted to the Veteran that he suspected MS in the 1970s (Hearing Transcript, p. 3).  The Veteran stated that Dr. L.H.P. didn't tell him about his suspicions for the sake of the Veteran's mental wellbeing and for insurance purposes (Hearing Transcript, p.3).  The Veteran and his representative stated that Dr. L.H.P. (who died in 2000) stated in 1986, that he had been treating the Veteran for 12 years and that the Veteran's MS manifestations date back to 1974 (Hearing Transcript, p. 5).  

The Veteran's service treatment records reflect that in January 1972, he sought treatment for pain on the back of his right heel.  X-rays were normal.  The examiner noted an aspect of calcaneus, otherwise within normal limits.  He was diagnosed with boot irritation and was prescribed boot padding.  The remainder of the available service treatment records fail to indicate manifestations relevant to the claim on appeal.

 The post service evidence fails to reflect any treatment from Dr. L.H.P. at any time during the 1970s.  Instead, an April 1986 correspondence from Dr. L.H.P. reflects that the Veteran was referred to him (by Dr. S.C.) at that time.  Dr. L.H.P. stated that the Veteran "was in good health until approximately three to four weeks ago when he developed an acute episode of left visual loss."  There was no evidence of numbness or tingling in his arms or legs, and Dr. L.H.P. noted that the Veteran had no previous symptoms suggestive of a demyelinative lesion.  The Veteran also reported at least three episodes of syncope at night.  He reported that he awoke from a sound sleep, feeling warm all over with generalized numbness and tingling.  A third problem reported by the Veteran was severe anxiety with increased diaphoresis and generalized nervousness.  The Veteran reported being under considerable stress with home problems and job related difficulties over the past several weeks.  Dr. L.H.P. noted that the Veteran's past medical history was rather unremarkable.  A neurologic examination was completely normal except for decreased visual acuity in the left eye.  Dr. L.H.P. opined that the Veteran had left retrobulbar neuritis and was at risk to develop MS in the future.    

A January 1991 correspondence from Dr. L.H.P. reflects that the Veteran continued to have intermittent numbness and tingling in the right arm and leg.  A March 1991 correspondence reflects that the Veteran has improved and that he had less dysesthesias in the left arm and leg.     

A July 1991 correspondence from Dr. L.H.P. reflects that the Veteran's previous symptoms of loss of sensation in the left arm and leg had greatly improved.  His neurologic examination was unremarkable.

An August 1991 correspondence from Dr. W.C.M. reflects that the Veteran had an unusual one sided (left) hearing loss for the past six months.  

Correspondence from Dr. L.H.P. dated January 1992, July 1992, and January 1993 reflect that the Veteran had peculiar paresthesias of the left side of the head and face and in the left arm and leg as before.  The Veteran reported increased fatigue on the left side compared to the right.  

A March 1999 correspondence from Dr. L.H.P. reflects that the Veteran "has been experiencing manifestations of Multiple Sclerosis since 1986."  He further stated that he has been treating the Veteran for the past 12 years.  

A September 2010 treatment report from Dr. K.D-S. notes that the Veteran was diagnosed with MS in 1990 following an episode of left optic neuritis in 1985.

In February 2013, the Veteran testified before a Decision Review Officer (DRO) that in 1972, he had problems with his right foot and that he kept seeking treatment.  He expressed his belief that these foot problems were an early manifestation of MS.  He testified that he had strange symptoms cropping up for decades and that an ophthalmologist sent him to a neurologist (Dr. L.H.P.).  He testified that he believed his Active Duty for Special Work in the Reserves would be considered active duty for service connection purposes (Hearing Transcript, p.4).  

The Veteran underwent a VA examination in April 2013.  The examiner reviewed the claims file in conjunction with the examination.  Following a thorough examination, the examiner found it less likely than not that the Veteran's MS was related to service.  Her rationale was that the Veteran's right foot was examined by a podiatrist for heel pain, and the podiatrist diagnosed boot irritation to the right heel.  

In April 2014, Dr. K.K-R. submitted a correspondence in which she noted that it is common for patients who are ultimately diagnosed with MS to experience neurologic symptoms such as weakness, pain, numbness, incoordination, double vision, or bowel/bladder changes years before a diagnosis of MS becomes clear.  She noted that the Veteran had some right foot problems in the early 1970s.  She further stated that "It is particularly notable that one of [the Veteran's] first MS symptoms involved foot drop on that same side."  She opined that "It seems reasonable to me (more than 50% certain) that his MS symptoms could have been manifesting that far back in time, though unfortunately we have no neurologic imaging or reports from a neurologist as definitive proof."  


Analysis

The available service treatment records fail to reflect any findings attributed to MS.  They do reflect some right foot pain on the back of his heel.

The post service treatment records fail to reflect any findings attributed to MS within seven years after discharge from active duty service.  

The Veteran contends that the right foot pain experienced during service was drop foot, and that it was a first manifestation of MS.  In support of his claim, he submitted an April 2014 correspondence from Dr. K.K-R. in which she opined that it seemed reasonable to assume that the Veteran's MS symptoms "could" have been manifesting as early as the early 1970s.  This opinion runs contrary to the opinion of the April 2013 VA examiner.  

The Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other.

There are substantial and significant factors which favor the valuation of the VA medical opinion over the opinion of the private physician in this case.

The Board notes that the VA examiner had access to the entire claims file, while it does not appear that the entire claims file was available to Dr. K.K-R.  The Board recognizes that a lack of review of a VA claims file does not render a medical opinion incompetent.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Rather, the focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" and medical history in rendering a medical opinion.  Id.  

In this case, the Board does not believe that Dr. K.K-R. was informed of the relevant facts.  Most notably, Dr. K.K.-R stated that she found it notable that one of the Veteran's first MS symptoms involved drop foot on the right side.  The Board notes that drop foot on the right side was not one of the Veteran's first MS symptoms.  The evidence reflects that the Veteran was first seen for an acute episode of left visual loss in April 1986.  Other symptoms at that time included episodes of syncope, "all over" generalized numbness and tingling, severe anxiety with increased diaphoresis and generalized nervousness.  Dr. L.H.P. noted that there was no evidence of numbness or tingling in the arms or legs.  A neurologic examination was completely normal except for decreased visual acuity in the left eye.  There was no evidence of right foot drop as an early symptom of MS.  A January 1991 treatment report reflects intermittent numbness and tingling in the right arm and leg.  It is open to question whether these symptoms were actually manifested in the right side, considering that follow up treatment reports dated March 1991, July 1991, January 1992, July 1992, and January 1993 all consistently reflect loss of sensation, dysesthesias, and paresthesias in the left arm and leg.  In any case, there was no finding of right drop foot at this time either.  

The Board could not locate any finding of right drop foot until July 2004 (18 years after the Veteran's first MS symptoms and 32 years after the Veteran's in-service foot/heel pain).  Dr. K.K-R. stated that she treated the Veteran from 2000 to 2010 (following the retirement of Dr. L.H.P.), yet she seemed unfamiliar with the fact that Dr. L.H.P.'s treatment reports fail to reflect any findings of right drop foot.  Moreover, her opinion (that the Veteran's MS symptoms began in the early 1970s) directly contradicts Dr. L.H.P.'s March 1999 correspondence in which he explicitly states that the Veteran's MS symptoms began in 1986.  Moreover, it fails to note that when the Veteran sought treatment in April 1986, he reported that he was in good health until approximately three to four weeks prior to seeking treatment.

Additionally, the Board notes that Dr. K.K-R. did not provide a comprehensive rationale for her opinion.  The Board recognizes (as Dr. K.K-R. did) that early neurologic symptoms can occur years before a diagnosis of MS is made.  However, Dr. K.K-R. failed to provide any rationale as to how right heel pain in 1972 could have been related to right drop foot that was noted in July 2004.  Furthermore, it once again fails to recognize that there were no neurologic findings made in 1972, and that Dr. L.H.P. conducted neurologic examinations in April 1986 and July 1991 that were completely normal (except for decreased visual acuity in the left eye noted in April 1986).     

The Board recognizes that Dr. K.K-R. is a neurologist who treated the Veteran and that under other circumstances, this fact might have made her opinion highly probative.  However, the lack of accurate facts and rationale supporting her opinion cause the opinion to be less probative in this particular case. 

The VA examiner on the other hand had complete access to the Veteran's claims file and rendered a rationale that was brief, but that was supported by the evidence of record.  It is particularly supported by the fact that Dr. L.H.P. (who arguably was the person most familiar with the Veteran's case) explicitly stated that the Veteran's MS symptoms manifested themselves in 1986.    

For the forgoing reasons, the Board finds that April 2013 VA opinion to be more probative than that of Dr. K.K-R.    

Finally, regarding the Veteran's contention that his service in the Reserves should count as active duty, the Board notes that his active duty for training (ACDUTRA) periods lasted a few days at a time over the course of 37 years.  No evidence has been presented that MS first manifested itself during one of these periods of active duty for training.
   
As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for MS must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for multiple sclerosis (MS) is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


